ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-07-12_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY ». ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

ORDER OF 12 JULY 1973

1973

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES
(REPUBLIQUE FEDERALE D’ALLEMAGNE c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

ORDONNANCE DU 12 JUILLET 1973
Official citation:

Fisheries Jurisdiction (Federal Republic of Germany v. Iceland),
Interim Measures, Order of 12Vuly 1973,
LC.J. Reports 1973, p. 313.

Mode officiel de citation:

Compétence en matière de pêcheries (République fédérale d’ Allemagne
c. Islande), mesures conservatoires,
ordonnance du 12 juillet 1973, C.I.J. Recueil 1973, p. 313.

 

Sales number 3
No de vente: 83

 

 
12 JULY 1973

ORDER

FISHERIES JURISDICTION CASE
(FEDERAL REPUBLIC OF GERMANY v. ICELAND)

CONTINUANCE OF INTERIM MEASURES
OF PROTECTION

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(RÉPUBLIQUE FÉDÉRALE D’ALLEMAGNE c. ISLANDE)

MAINTIEN EN VIGUEUR DE MESURES
CONSERVATOIRES

12 JUILLET 1973
ORDONNANCE
313

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1973 1973
12 juillet
Rôle général
n° 56
12 juillet 1973

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PÊCHERIES

(RÉPUBLIQUE FÉDÉRALE D'ALLEMAGNE
c. ISLANDE)

MAINTIEN EN VIGUEUR
DE MESURES CONSERVATOIRES

ORDONNANCE

Présents: M. LACHS, Président; M. AMMOUN, Vice-Président; MM. For-
STER, GROS, BENGZON, PETRÉN, ONYEAMA, IGNACIO-PINTO,
DE CASTRO, MOROZOV, JIMÉNEZ DE ARÉCHAGA, sir Humphrey
WaALDOCK, MM. NAGENDRA SINGH, RUDA, juges; M. AQUA-
RONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour,

Vu l’article 61 du Règlement de la Cour de 1946,

Vu la requête enregistrée au Greffe de la Cour le 5 juin 1972, par la-
quelle la République fédérale d'Allemagne a introduit une instance contre
la République d’Islande,

4
COMPÉTENCE PÊCHERIES (ORDONNANCE 12 VII 73) 314

Vu la demande en indication de mesures conservatoires de la Répu-
blique fédérale d'Allemagne, enregistrée au Greffe le 21 juillet 1972,

Vu Pordonnance du 17 août 1972 par laquelle la Cour a indiqué des
mesures conservatoires en l’affaire,

Rend Vordonnance suivante:

1. Vu la communication datée du 22 juin 1973, enregistrée au Greffe
le même jour, où l’agent du demandeur, se référant au paragraphe 2 du
dispositif de l’ordonnance de la Cour du 17 août 1972, qui prévoit que la
Cour réexaminera la question à la demande de l’une ou l’autre Partie, a
notamment prié la Cour de confirmer l’interprétation du Gouvernement
de la République fédérale d'Allemagne selon laquelle l’ordonnance du 17
août 1972 restera en vigueur après le 15 août 1973;

2. Considérant que le Gouvernement islandais a été avisé par télé-
gramme de la communication du 22 juin 1973 dont copie lui a été simul-
tanément transmise par courrier aérien exprès;

3. Considérant que, par télégramme du 2 juillet 1973, le Gouverne-
ment islandais a présenté des observations sur la demande formulée par
l'agent du demandeur dans sa communication du 22 juin 1973, qu'il a
protesté contre le maintien en vigueur des mesures conservatoires indi-
quées, soutenu qu'il ne devrait pas être admis que des flottes de pêche
très mobiles menacent constamment de porter atteinte aux stocks de
poisson et mettent en danger le maintien en vie d’une économie fondée
sur un élément unique et conclu que la cristallisation de la situation
dangereuse actuelle pourrait causer un préjudice irréparable aux in-
térêts de la nation islandaise;

4. Vu l’arrêt du 2 février 1973, par lequel la Cour a dit qu’elle avait
compétence pour connaître de la requête déposée par le Gouvernement
de la République fédérale le 5 juin 1972 et statuer sur le fond du différend ;

5. Vu l’ordonnance du 15 février 1973, par laquelle la Cour a fixé la
date d’expiration des délais pour la procédure écrite sur le fond;

6. Ayant été informée par la lettre du demandeur en date du 22 juin
1973 que des négociations ont lieu entre les Etats intéressés afin de par-
venir à un arrangement provisoire en attendant le règlement définitif du
différend ;

7. Considérant que les mesures provisoires indiquées par la Cour et
confirmées par la présente ordonnance n’excluent pas que les gouverne-
ments intéressés puissent parvenir à un arrangement provisoire fondé sur
des chiffres prévoyant, pour les prises de poisson, des limitations autres
que le maximum indiqué dans l’ordonnance de la Cour du 17 août 1972
et sur des restrictions connexes concernant les zones interdites à la
pêche, le nombre et le type des navires autorisés et les modalités de con-
trôle des dispositions convenues ;

8. Considérant que la Cour, en attendant l’arrêt définitif et en l’ab-
sence d’un tel arrangement provisoire, doit toujours se préoccuper de

5
COMPETENCE PÊCHERIES (ORDONNANCE 12 VII 73) 315

sauvegarder, par l'indication de mesures conservatoires, les droits
qu’elle pourrait éventuellement reconnaître dans cet arrêt à l’une ou
l’autre des Parties;

En conséquence,
LA Cour,
par onze voix contre trois,

Confirme que, sous réserve du pouvoir de révocation ou de modifica-
tion que l’article 61, paragraphe 7, du Règlement de 1946 confère à la
Cour, les mesures conservatoires indiquées au paragraphe 1 du dispositif
de l’ordonnance du 17 août 1972 resteront en vigueur jusqu’à ce que la
Cour ait rendu son arrêt définitif en l’affaire.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le douze juillet mil neuf cent soixante-treize, en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement de la République
d'Islande, au Gouvernement de la République fédérale d'Allemagne et
au Secrétaire général de l'Organisation des Nations Unies pour trans-
mission au Conseil de sécurité.

Le Président,
(Signé) Manfred Lacus.

Le Greffier,
(Signé) S. AQUARONE.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

J'avais souscrit aux ordonnances de la Cour, en date du 17 août 1972,
accordant le bénéfice des mesures provisoires sollicitées d’une part par le
Royaume-Uni et d’autre part par la République fédérale d’Allemagne
dans le différend qui les oppose à l’Islande, mais je ne saurais faire de
même à l’occasion de la présente ordonnance. J’ai voté contre ladite or-
donnance et mon opposition est fondée sur les considérations qui suivent:

1. La Cour n’a pas à mon avis assez tenu compte des circonstances
survenues depuis la première ordonnance du 17 août 1972 pour confirmer
les mesures conservatoires édictées dans icelle.

A mon avis, compte tenu de l’article 61, paragraphe 7, de son Règle-
ment, la Cour devrait d’abord s’informer attentivement si les nouveaux
aspects du différend ne nécessitent pas sinon de rapporter du moins de
modifier la teneur de l’ordonnance du 17 août 1972.

6
COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 316

En effet, nul n’ignore que de multiples incidents ont eu lieu dans la
zone de pêche contestée entre les gardes-côtes islandais et les chalutiers
battant pavillon du Royaume-Uni et de l’Allemagne fédérale. Certains
de ces incidents revêtent à mes yeux suffisamment de gravité, tel par
exemple l’abordage de deux navires ou des coups de canon tirés par les
gardes-côtes islandais, pour autoriser la Cour d’user de son droit de
modifier la teneur de sa première décision.

2. Par ailleurs, ces incidents constituent à mes yeux autant de viola-
tions flagrantes de part et d’autre du dispositif des ordonnances du 17
août 1972. I] y a donc lieu de revoir les mesures ordonnées et en édicter
d’autres touchant notamment la présence des bateaux de guerre.

Sans doute, l’ordonnance de ce jour est prise «sous réserve du pouvoir
de révocation ou de modification de la Cour» de l’article 61, paragraphe
7, de son Réglement, mais la reconduction des mesures conservatoires
ordonnées Je 17 août 1972 jusqu’à ce que la Cour ait rendu son arrêt
définitif en l'affaire est grosse de risques, compte tenu de la tension exis-
tant à l’heure actuelle entre les litigants. Si d’autres incidents beaucoup
plus graves survenaient avant que l'arrêt définitif n’intervienne, on pour-
rait reprocher à la Cour d’avoir manqué de vigilance.

Telles sont les considérations qui m’ont empêché de m’associer à la
majorité de la Cour qui a souscrit à la présente ordonnance.

MM. Gros et PETRÉN, juges, joignent à l’ordonnance les exposés de
leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.
